Fourth Court of Appeals
                                   San Antonio, Texas

                                         JUDGMENT
                                       No. 04-16-00029-CV

                                      Linda Salas POLLOK,
                                            Appellant

                                                 v.

                                    Marcel Andrew POLLOK,
                                            Appellee

                 From the 79th Judicial District Court, Jim Wells County, Texas
                               Trial Court No. 92-11-31, 307-CV
                     Honorable Michael Ventura Garcia, Judge Presiding

     BEFORE JUSTICE ANGELINI, JUSTICE BARNARD, AND JUSTICE MARTINEZ

        In accordance with this court’s opinion of this date, the portion of the trial court’s order
awarding attorney’s fees in favor of Marcel Andrew Pollok is AFFIRMED. The portion of the
trial court’s order finding the divorce decree to be ambiguous and awarding Linda Salas Pollok a
one-half interest in Marcel Andrew Pollok’s profit-sharing plan that accrued during the marriage
is REVERSED and judgment is RENDERED to award Linda Salas Pollok a one-half interest in
the total amount of Marcel Andrew Pollok’s profit-sharing plan.

       It is ordered that the parties each bear their own costs of this appeal.

       SIGNED September 28, 2016.


                                                  _____________________________
                                                  Marialyn Barnard, Justice